
	
		II
		112th CONGRESS
		2d Session
		S. 3296
		IN THE SENATE OF THE UNITED STATES
		
			June 14, 2012
			Mr. Tester introduced
			 the following bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To provide for the protection of the flag of the United
		  States, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Flag Protection Act of
			 2012.
		2.Findings and
			 purpose
			(a)FindingsCongress
			 finds that—
				(1)the flag of the
			 United States is a unique symbol of national unity and represents the values of
			 liberty, justice, and equality that make this Nation an example of freedom
			 unmatched throughout the world;
				(2)the Bill of
			 Rights is a guarantee of those freedoms and should not be amended in a manner
			 that could be interpreted to restrict freedom, a course that is regularly
			 resorted to by authoritarian governments which fear freedom and not by free and
			 democratic nations;
				(3)abuse of the flag
			 of the United States causes more than pain and distress to the overwhelming
			 majority of the American people and may amount to fighting words or a direct
			 threat to the physical and emotional well-being of individuals at whom the
			 threat is targeted; and
				(4)destruction of
			 the flag of the United States can be intended to incite a violent response
			 rather than make a political statement and such conduct is outside the
			 protections afforded by the first amendment to the Constitution.
				(b)PurposeThe
			 purpose of this Act is to provide the maximum protection against the use of the
			 flag of the United States to promote violence while respecting the liberties
			 that it symbolizes.
			3.Protection of
			 the flag of the United States against use for promoting violence
			(a)In
			 generalSection 700 of title 18, United States Code, is amended
			 to read as follows:
				
					700.Incitement;
				damage or destruction of property involving the flag of the United
				States
						(a)Definition of
				flag of the United StatesIn this section, the term flag of
				the United States means any flag of the United States, or any part
				thereof, made of any substance, in any size, in a form that is commonly
				displayed as a flag and that would be taken to be a flag by the reasonable
				observer.
						(b)Actions
				promoting violenceAny person who destroys or damages a flag of
				the United States with the primary purpose and intent to incite or produce
				imminent violence or a breach of the peace, and under circumstances in which
				the person knows that it is reasonably likely to produce imminent violence or a
				breach of the peace, shall be fined not more than $100,000, imprisoned not more
				than 1 year, or both.
						(c)Flag
				burningAny person who shall intentionally threaten or intimidate
				any person or group of persons by burning, or causing to be burned, a flag of
				the United States shall be fined not more than $100,000, imprisoned for not
				more than 1 year, or both.
						(d)Damaging a flag
				belonging to the United StatesAny person who steals or knowingly
				converts to his or her use, or to the use of another, a flag of the United
				States belonging to the United States, and who intentionally destroys or
				damages that flag, shall be fined not more than $250,000, imprisoned not more
				than 2 years, or both.
						(e)Damaging a flag
				of another on Federal landAny person who, within any lands
				reserved for the use of the United States, or under the exclusive or concurrent
				jurisdiction of the United States, steals or knowingly converts to his or her
				use, or to the use of another, a flag of the United States belonging to another
				person, and who intentionally destroys or damages that flag, shall be fined not
				more than $250,000, imprisoned not more than 2 years, or both.
						(f)ConstructionNothing
				in this section shall be construed to indicate an intent on the part of
				Congress to deprive any State, territory, or possession of the United States,
				or the Commonwealth of Puerto Rico of jurisdiction over any offense over which
				it would have jurisdiction in the absence of this
				section.
						.
			(b)Technical and
			 conforming amendmentThe chapter analysis for chapter 33 of title
			 18, United States Code, is amended by striking the item relating to section 700
			 and inserting the following:
				
					
						700. Incitement; damage or destruction of
				property involving the flag of the United
				States.
					
					.
			4.SeverabilityIf any provision of this Act, or the
			 application of such a provision to any person or circumstance, is held to be
			 unconstitutional, the remainder of the Act, and the application of this Act to
			 any other person or circumstance, shall not be affected by such holding.
		
